DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recited “the information” would have been indefinite.  One of ordinary skill in the art would not have known the metes and bounds of the information.  Specifically, one would not have know what “the information” refers back to.  For example, the information refers back to specification information and under an another scenario, the information refers back to identification information.  Correction is required to show what “the information “ refers to.
Claims 3-5 are rejected based on dependency from claim 2.
In claim 5, “a write” is recited twice.  Specifically, one would not have know if  the latter recitation of “a write” is a new recitation or refer back to the previous “a write”.    
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US 20130346365) and in view of Yeddanapudi (US 20150074671)

Claim 1.	Kan discloses An information processing system (e.g., distributed storage system , 0092) comprising: 

	a plurality of information processing devices (e.g., a plurality of the data arrangement nodes (data nodes) each including a data storage unit (12 in FIG. 1), 0092); and 

	management device (e.g., apparatus (9 in FIG. 1) configured to hold and manage data structure information, 0093), wherein 

	the management device selects a second device from among a plurality of first devices determined on a basis of identification information of an object from among the plurality of information processing devices, the plurality of first devices each storing the same object identified by the identification information, and arranges a task that uses the object in the second device (e.g., it is a common practice to hold replicas of data in a plurality of the nodes, and to utilize the replicas of data for load distribution, in order to ensure availability, 0016; replica data is held in the same physical structure in a plurality of the nodes of the distributed storage system in order to maintain availability, 0023; at least two data nodes that hold, in the respective data storage units thereof, data structures logically identical but physically different between the data nodes, 0026; structure information (data structure management information and data arrangement specifying information) from the structure information management unit 

the second device generates specification information for specifying the second device from among the plurality of first devices on a basis of the identification information, and accesses the object stored in the second device on a basis of the specification information when accessing the object by execution of the task by the second device (e.g., Referring to FIG. 5A, each table holds three replicas in order to ensure (maintain) availability.  The replica identifier is information for identifying each replica.  Referring to FIG. 5A, the replica identifier is given in the form of 0, 1, or 2., para 0146).

Kan does not expressly disclose, but Yeddanapudi discloses
	task (e.g., job… tasks, 0031 Fig. 4).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distributed storage system including replica data storage nodes as disclosed by Kan, with Yeddanapudi, providing the benefit of Consistent with the concept of distributed, parallel processing (see Yeddanapudi, 0031), handling of data-processing jobs and more particularly to the handling of data-processing jobs run on partitioned subsets of data in parallel on multiple nodes of a cluster of nodes (0002), to address distributing processing duties for large data-processing jobs across several nodes can make the running of such jobs possible and/or practical, getting the data to those nodes can inroduce complexities and slow down the jobs (0018).

Claim 2. Kan discloses wherein the specification information is generated on a basis of information indicating an order of the plurality of first devices, the information being determined on a basis of the identification information (e.g., Referring to FIG. 5A, the replica identifier is given in the form of 0, 1, or 2, para 0146; Queue, 0148).

Claim 3. Kan discloses wherein the processing of accessing the object includes an access destination determination process of determining the object stored in a first device of a predetermined number in the order of the plurality of first devices as an access destination on a 

the specification information is information indicating what number's object in the order the object stored in the second device is (e.g., the arrangement node can be identified by a consistent hashing scheme, using "table identifier"+"replica identifier" as key information.  Further, a replica of the data can be stored in the node adjacent to the node identified by the consistent hashing scheme, as a destination for allocating the replica., 0164), and 

the access destination determination process is controlled to a number indicated by the specification information (e.g., arrangement node to arrange data is specified for each of the replica identifiers of 0, 1, or 2 associated with each table identifier, 0163, Fig. 8). 

Kan does not expressly disclose, but Yeddanapudi discloses
	to change the  predetermined number (e.g., set of compute node identifiers 92a-e may correspond to nodes 42b, 42d, 42g, 42h, 42n at which mapping and/or reducing functions for the data-processing job 76e may occur, 0062).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distributed storage system including replica data storage nodes as disclosed by Kan, with Yeddanapudi, providing the benefit of Consistent with the concept of distributed, parallel processing (see Yeddanapudi, 0031), handling of data-processing jobs and more particularly to the handling of data-processing jobs run on partitioned subsets of data in parallel on multiple nodes of a cluster of nodes (0002), to address distributing processing duties for large data-processing jobs across several nodes can make the running of such jobs possible and/or practical, getting the data to those nodes can inroduce complexities and slow down the jobs (0018).


information.  Further, a replica of the data can be stored in the node adjacent to the node identified by the consistent hashing scheme, as a destination for allocating the replica, 0164), and 

the access destination determination process determines whether the predetermined pattern is present in the input identification information, determines the access destination using the predetermined number as is in. a case where the predetermined pattern is not present (e.g., FIG. 12 is the flowchart for explaining the operations of the client function implementation unit 61 corresponding to the sequence of issuing the instruction to each data node of the update destination and then waiting for the notification of the response. [0198] When it is identified as a result of step S102 that the content of the issued instruction indicates the reference-oriented process, the procedure proceeds to step S105. [0199] In step S105, the client function implementation unit 61 first identifies (recognizes) a characteristic of the content of the process (in step S105)., para 0197-0199), and 

extracts the specification information from the identification information and masks areas of the specification information and the predetermined pattern 15 in the character string of the identification information, and determines the access destination by using the masked identification information and changing the predetermined number to the number indicated by the extracted specification information in a case where the predetermined pattern is present (e.g., cess request, for example.  When the instruction is an instruction to extract the sum of data in a certain column in the table with the table identifier of "WORKERS", the client function implementation unit 61 selects the data structure C (column-store).  When the instruction is an instruction to extract a specific record, the client function implementation unit 61 determines that the data structure B (row-store) is more suited. [0206] When the instruction is the one to extract the specific record, any one of the replica identifiers of 0 and 1 may be selected.  When 

Claim 5. The information processing system according to claim 3, wherein, in a case where a write of the object is requested by execution of the task, the second device writes the object in a storage area included in the second device on a basis of a determination result of the access destination by the access destination determination process, then specifies another device other 25 than the second device, of the plurality of first devices, from among the plurality of information processing devices, on a basis of the identification information and the specification information, and transfers the object to the specified other device and requests a write of the object (e.g., Write is replicated (replicated) to the data node associated with the replica identifier of 1 and the data node associated with the replica identifier of 2 in a synchronous (Synchronous) manner.  The data of the data structure A is then temporarily stored and held in the intermediate structure for Write in each of the data nodes associated with the replica identifiers of 1 and 2, 0155;  receives the Write access request (Write process request), and transfers the Write access to the data nodes 2 and 3, specified by the replica identifiers 1 and 2., 0170). 

Claim 7. Kan discloses An information processing device (e.g., distributed storage system , 0092) comprising: 
 a memory (e.g., storage units 12, 22, …, para 0112 Fig. 1); and 
a processor coupled to the memory (e.g., processing units 11, 21, 31, 41, para 0112, Fig. 1)  and configured to:
 receive a  using an object from a management device in response to the information processing device having been determined as an arrangement destination of the task by the management device, from among a plurality of first  devices determined on a basis of identification information of the object from among a plurality of information processing devices including the information processing device, the plurality of first devices each storing the same object identified by the identification Information (e.g., receives a request for accessing the distributed storage and executes a process, 0113;  identifies the data node of an access destination, 0118; 

generate specification information for specifying the information processing device from among the plurality of first devices on a basis of the identification information; and access the object stored in the information processing device on a basis of the specification information when accessing the object by execution of by the information processing device (e.g., Referring to FIG. 5A, each table holds three replicas in order to ensure (maintain) availability.  The replica identifier is information for identifying each replica.  Referring to FIG. 5A, the replica identifier is given in the form of 0, 1, or 2., para 0146).

Kan does not expressly disclose, but Yeddanapudi discloses
	task (e.g., job… tasks, 0031 Fig. 4).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distributed storage system including replica data storage nodes as disclosed by Kan, with Yeddanapudi, providing the benefit of Consistent with the concept of distributed, parallel processing (see Yeddanapudi, 0031), handling of data-processing jobs and more particularly to the handling of data-processing jobs run on partitioned subsets of data in parallel on multiple nodes of a cluster of nodes (0002), to address distributing processing duties for large data-processing jobs across several nodes can make the running of such jobs possible and/or practical, getting the data to those nodes can inroduce complexities and slow down the jobs (0018).

Claim 8 is rejected for reasons similar to claim 2 above.
Claim 9 is rejected for reasons similar to claim 3 above.
Claim 10 is rejected for reasons similar to claim 4 above.
Claim 11 is rejected for reasons similar to claim 5 above.

Claim 13. Kan discloses An access control method  (e.g., distributed storage system , 0092) comprising: 
by a computer (e.g., nodes 1 to 4, para 0112 Fig. 1), 


generating specification information for specifying the computer from among the plurality of first devices on a basis of the identification information; and accessing the object stored in the computer on a basis of the specification information when accessing the object by execution of the task by the computer (e.g., Referring to FIG. 5A, each table holds three replicas in order to ensure (maintain) availability.  The replica identifier is information for identifying each replica.  Referring to FIG. 5A, the replica identifier is given in the form of 0, 1, or 2., para 0146).

Kan does not expressly disclose, but Yeddanapudi discloses
	task (e.g., job… tasks, 0031 Fig. 4).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distributed storage system including replica data storage nodes as disclosed by Kan, with Yeddanapudi, providing the benefit of Consistent with the concept of distributed, parallel processing (see Yeddanapudi, 0031), handling of data-processing jobs and more particularly to the handling of data-processing jobs run on partitioned subsets of data in parallel on multiple nodes of a cluster of nodes (0002), to address distributing processing duties for large data-processing jobs across several nodes can make the running of such jobs possible and/or practical, getting the data to those nodes can inroduce complexities and slow down the jobs (0018).


6.	Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US 20130346365) and in view of Yeddanapudi (US 20150074671) and further in view of Rath (US 9116862)

Claim 6. Kan in view of Yeddanapudi does not expressly disclose, but Rath discloses
	wherein the secand device is selected on a basis of a resource usage status in each of the plurality of first devices (e.g., electing the nodes that have the most available storage space, selecting the nodes experiencing the lightest workload (e.g., the nodes receiving the fewest service requests),, col 14:25-35).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distributed storage system including replica data storage nodes as disclosed by Kan, with Yeddanapudi, and Rath, providing the benefit of Database systems managing large amounts of data on behalf of users may distribute and/or replicate that data across two or more machines, often in different locations, for any of a number of reasons, including security issues, disaster prevention and recovery issues, data locality and availability issues, etc. These machines may be configured in any number of ways, including as a shared resource pool (see col 1:15-20).

Claim 12 is rejected for reasons similar to claim 6 above.

Other Relevant References:
1.	Kawachi (US 20140351210)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135